Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 1 of 34 PageID# 2766




                                 (EXHIBIT D)
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 2 of 34 PageID# 2767

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT


                                 SUPERIOR COURT OF ARIZONA
                                    COUNTY OF MARICOPA



       MANNY CHAVEZ a/k/a "DEFANGO"


              Plaintiff


       V.                                                       Case No.


                                                                PLAINTIFF DEMANDS
       JASON GOODMAN                                            TRIAL BY JURY


               Defendant.




                                       COMPLAINT

               Plaintiff, Manny Chavez a/k/a "Defango", by counsel, files the following

       Complaint against Defendant, Jason Goodman("Goodman").

               Plaintiff seeks(a) compensatory damages and punitive damages in an amount not

       less than $3,500,000.00,(b) prejudgment interest on the prineipal sum awarded by the

        Jury from June 3, 2017 to the date of Judgment at the rate of six percent(6%)per year,

       (c) attomey's fees, and (d) costs incurred - arising out of Defendants' tortious

       interference with contract, defamation per se, false light invasion of privacy, civil

       conspiracy and misappropriation.

                            1. INTRODUCTION - THE FYRESIDE CHAT


               1.     Jason Goodman operates a fake news chatmel on YouTube, which he calls

       "Crowdsource The Truth". Goodman has 58,000 disciples called "followers". On

        September 27, 2017, Goodman published a YouTube video about Plaintiff.

        rhttps://www.voutube.com/watch?v=sV3bY-4Di4Y&feature=voutu.be1.        The video is


        called, "Fyreside Chat With What Big Eyes You Have". Goodman intentionally


                                                  1
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 3 of 34 PageID# 2768

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT


        misspelled the word "Fyreside". "Fyreside" actually refers to Plaintiffs then-employer,

       "Fyresite", a Phoenix-based Web Design, Web Development and App Developer.

        rhttps://www.fvrcsitc.com/1.   Goodman's YouTube video features Goodman and an

        anonymous third-party - a woman recruited from southwest Virginia who Goodman

        identifies only as "What Big Eyes You Have". Goodman's confederate appears in the

        video as the wolffrom Little Red Riding Hood:'




                                                                              Side




          Fyreside Chat With What Big Eyes You Have
          7,760 views



                                                      Shrtre


               Jason (joodman
                                                                                    a SUBSCRIBE
                58.902 subscribers




                       "'Oh, grandmother,' [Little Red Riding Hood] said, 'what big ears you
        have.' 'The better to hear you with, my child,' was the reply. 'But, grandmother, what
        big eyes you have,' she said. 'The better to see you with, my dear.' 'But, grandmother,
        what large hands you have.' 'The better to hug you with.' 'Oh, but, grandmother, what a
        terrible big mouth you have.' The better to eat you with.' And scarcely had the wolf said
        this, than with one bound he was out of bed and swallowed up Little Red Riding Hood."
        rhttps://germanstories.vcu.edu/grimni/redridinghood.htmll. The buming "F" used by
        Goodman in the word "Fyreside" is a logo that actually belongs to Plaintiffs former
        employer, Fyresite. Goodman misappropriated Fyresite's intellectual property.
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 4 of 34 PageID# 2769

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT


        Goodman and his confederate appear together and act in concert throughout the video,

        e.g.:




                2.    PlaintifPs name and picture, and the name and logo of Fyresite, are used

        throughout Goodman's YouTube video, e.g.:
                                                                      <s •. «   >■ v. «        ha P           a   -5


                                                                                          li              ^
                                                                                                      o ^ o




                                  Manuel Chavez
                                 Director of IT at Fyresite
                     Fyresite • Le Cordon Bleu College of Culinary Arts-...
                               Phoenix, Arizona Area • 192 26
  Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 5 of 34 PageID# 2770

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT




                 3.      In the video, Goodman doxxed^ the CEO of Fyresite, Jason Turaquist

         Fhttps://www■ fvresite.com/team/l and Mr. Tumquist's father. Rick Tumquist. Goodman

        even published a picture of Plaintiff dancing with Mr. Tumquist's wife at her wedding:



                                                                          jacon TurnQutet
                                                                               stT-v.fvnAT rr>   i




                 '        "Dox" means to publicly identify or publish private information
         about       (someone) especially as a form of punishment or revenge.
         rhttps://www.merriam-wcbster.com/dictionarv/doxl.
  Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 6 of 34 PageID# 2771

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT


               4.      The sole purpose of Goodman's Fyreside Chat video was to cause

        Fyresite to terminate Plaintiffs employment. Goodman's goal was (a) to generate false

        publicity about Plaintiff and Fyresite, (b) to cast aspersions on Plaintiffs job

        performance, his honesty and trustworthiness, (e) to undermine confidence in Plaintiff,

        (d)to drag Fyresite and Jason Tumquist(and his wife and father) into Goodman's dispute

        with Plaintiff, and. ultimately, (e) to poison the relationship between Plaintiff and his

        friend, Jason Tumquist. Goodman's methods were improper, immoral, unethical, sharp

        and oppressive.

               5.      In the Fyreside Chat YouTube video, Goodman and his confederate

        ("What Big Eyes You Have") publish the following tortious, false, defamatory and

        disparaging statements about Plaintiff:

                       a.     [Beginning at 7:40 of the video] Manny "attacked" Goodman -"it

        was Defango who did that, and it was the instant that you got this file from [Patricia

        Negron] ... and he started ... trying to start all kinds of things ... Then 1 started looking

        at where he [Manny] worked, and he's got on there that he works for this um, website

        company, and then 1 started 1 said well ok so who is his boss, and 1 found his boss to be

        Jason [Tumquist]."

                       b.     [Beginning at 11:17 of the video]"And, of course, we want to say

        ... we're not implicating Fyresite per se. It's just interesting that this is where he works.

        He talks about it on his channel. When you go on to Facebook right now this information

        is available to the public. Meanwhile, Chavez does seem to be good friends with Jason

        Tumquist. He's pictured in photographs at the guys wedding, dancing here with his wife.
  Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 7 of 34 PageID# 2772

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        That's certainly a close relationship, not everybody goes to their employer's wedding

        necessarily".

                        c.     [Beginning at 12:07 of the video] "Right, and so then I looked at

        their [Fyresite's] website and ... it seems to be uh fairly on the up-and-up and so 1 said,

        well, who is this guy [Jason Tumquist] related to, so 1 started looking and I found his

        father, uh, works for a company that supplies urn, industrial style compressors".

                        d.     [Beginning at 12:53 of the video]"Let me slow down for just one

        second there What Big Eyes You Have because ... Fyresite is uh owned and run by Jason

        Tumquist and he employs Manuel Chavez and ... Jason's father. Rick Tumquist, is a

         sales engineer at this totally unrelated company, Rix Industries, that's uh been in business

        for a long, long time. Riek Tumquist has been employed there for 36 years ... that's a

         long time".

                        e.     [Beginning at 13:26 of the video] "Right, right he's [Rick

         Tumquist] been there a very long time. It looks like it's been a lifelong career for him.

         And Rix Industries is ... now veteran owned which is a good thing. And then you can

         find their ... contract uh allotments on the government sites of how much they've been

         awarded, and I think in the past 8 years it's been something like um,64 million dollars

         worth of um,purchase orders and ... ofcourse they have a very good reputation^ with the
         govemment for the stuff they fumish ... And so,from there I said, well you know I don't

         know if there's some kind of thing that... he [Defango] has recommendations ... for the

         job he has with um,Fyresite, because his degree is in uh,culinary arts, and that's about as


               '        The implication, inference and insinuation that Goodman wanted viewers
         to draw was that association or affiliation with Plaintiff would adversely impact the "very
         good reputation" ofthe Tumquists and Fyresite.
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 8 of 34 PageID# 2773

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

       far as you can get from being a IT Director. Now, I know he's a very good hacker

       [laughing]. I think we both know that [laughing]. 1 think we have first-hand knowledge

       ofthat.'*

                      f.     [Beginning at 15:07 of the video] "Well, he certainly claims to be

       ... I mean there are some strange things that have happened. I've spoken about how a

        private text message that 1 had sent um, mysteriously appeared on his program on his live

        stream. I didn't really appreciate that very much. Uhhhh, he ... said somebody sent that

        to him. Certainly, that's possible. 1 don't know how he got it. It was sure weird ... So

        uh, you know when that file came to us there was, um a hack or a uh like a phishing thing

        that happened to my computer. 1 posted a couple different images of some of the weird

        error messages that 1 got that were trying to tell me to buy McAfee Antivirus. It wasn't a

        hack, pardon me, it was a virus or something that got some malware onto the computer,

        and um,that seemed to uhhh, sort of initiate some strange behavior ... and someone else

        is telling me that Defango just went live. Now that's interesting and that speaks to some

        of the other points that you've brought up. What Big Eyes You Have. If this is a guy

        who's working full time for this company uh, Fyresite, where he's supposed to be

        engaged in the activities of creating websites, well you'd think he'd be pretty busy at 3

        o'eloek in the aflemoon in um, Arizona, here he is, working on all these you know major

        websites that it seems those guys are engaged in creating. 1 don't know how he has time

        to be just monitoring my broadcasts. It seems whatever time of day or night I go on he



               "       Computer hacking is a crime. Goodman's Fyreside video was intended to
        disparage and defame Plaintiff to his employer - a desktop and mobile website and
        applications design and development firm - and generally on the Intemet. Goodman's
        statements impute to Plaintiff an unfitness to perform his duties as IT Director for
        Fyresite. Aeeusations of being a known "hacker" also prejudice Plaintiff in his work.
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 9 of 34 PageID# 2774

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

       seems to go on,and uh shouldn't he be working for Fyresite? ... So, the fact that Defango

       is obviously very very close friends with the owner of uh this Fyresite company, you

       know he's at his wedding here, he's uh dancing with the guys wife at the wedding, ...

       you would think that he'd say hey you know you shouldn't be uh, putting up videos that

       make fun of Jewish people. We might have some Jewish clients among all of the

       websites that we uh want to create. You shouldn't come on Jason's broadcast and call

       Jason a faggot because you might offend some members of the gay LGBTQ community,

       and generally people that run respectable companies like Fyresite uhh, they don't want

       their directors ofIT having these very public and controversial opinions that could offend

        or insult potential clients".

                        g.     [Beginning at 18:51 of the video]"Yes, that's very true, and also I

        came across an article, uh on the Internet that was written up in a uh newspaper umm,

        and I think it's the Arizona or the Phoenix news times ... Trash talking pot advocate

        blasts the New Times reporting on the Arizona marijuana legalization initiatives. And

        here we've got a picture of our friend Manuel Chavez, Defango Wango Tango Mango

        making a stupid face as he's prone to do."

                        h.      [Beginning at 19:34 of the video]"Not only that, if you look at the

        logo on his shirt, it says Fyresite ... So you would think if this guy's showing up in the

        newspaper making the local newspaper angry, why is Fyresite not telling him to sort of

        cool down some of his public opinions. Are they really comfortable being uhhh, you

        know this closely associated with someone [Manny] who is openly offending just about

        everybody he can think of?"
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 10 of 34 PageID# 2775

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

                      i.     [Beginning at 21:04 of the video] "I mean, is this really someone

        who out of uhh, his hobby is just, you know thinks I'm so annoying that he's gotta spend

        all his time making videos about me? ... I don't know why he thinks I have some

        obligation to speak to him. He's is a moron ... The point of the matter is, I'm eurious,
        I'm speculating, is it possible that his employment at Fyresite is somehow a mechanism
        by which he gets paid to carry out these various political operative type maneuvers, like
        maybe you know, anytime 1 go live with a broadcast, it's immediately followed up by a

        stupid response from someone like H.A. Goodman ... who's supposed to be a

        progressive political pundit, why is he paying attention to and giving broadeast time to
        someone as stupid as Defango. It doesn't make any sense. I mean it was so obvious to

        me that Defango was lying from the very beginning ... He pretended to offer help, but

        just immediately started putting out all these videos about how I'm a Jew, and how I'm a

        liar, and how I'm a pom star, and how I'm Bryan Singer's brother, and how I never talk

        about working on X-Men Days of Future's Past ... and 1 know a lot of people feel like

        they're jealous and whatever."

                      j.      [Beginning at 26:03 of the video] "And ... at 3 o'clock in the

        afternoon, while he's there in Arizona, when you'd think, he would be busily working, at

        the respectable uh website creation company known as Fyresite, he's got enough time on

        his hands to be paying attention to what I'm doing here in New York City, and uh

        immediately come on with a live broadcast and start Skyping mc ... I'm nor causing

        drama. We're trying to point out to people, the mechanisms by which these political

        operatives, seem to try to subvert the trath, and seem to try to prevent us from exposing
         corruption ... CrowdSource The Truth, is just a website owned by my private
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 11 of 34 PageID# 2776

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        corporation, 21®' Century 3D ... Now, we're presently losing money because it costs

        more money to operate, then the uh money that we earn from doing this endeavor. And

        that reminds me, it would be really great if people who enjoy our broadcasts would visit

        the PayPal site, and go to PayPal.me Crowd Source the Truth, or become a regular

        sponsor on Patreon, Patreon.com Crowd Source the Truth, and help us continue fighting,

        the type of corruption that we're talking about, right now ... What else would you like to
        share with us particularly about Mr. Chavez or Mr. Robert David Steele?"

                       k.     [Beginning at 29:03 of the video]"Well, basically, they're both the

        same in the fact that, they want to stop the truth from coming out".

                       1.     [Beginning at 31:01 of the video] Manny has "said that I

        [Goodman]am a pom star. He has said that I am a pedophile, one ofthe most disgraceful

        things he has said about me. Each of these things are totally untme, totally baseless,

        manufactured nonsense. Now, that is slander. That is libel. And, as a matter of fact,

        accusing me of being a pedophile is a special kind of libel. It's called libel per se.

        Because, by accusing me of a crime and particularly serious heinous crime, it inherently

        damages my reputation."

               6.      Goodman's Fyreside Chat video was the last straw in a month's long

        effort to get Plaintiff fired from his job at Fyresite. During that month, Goodman and

        agents acting on his behalf repeatedly called Fyresite in Phoenix and made threats and
        disparaging statements about Plaintiff - all for the purpose of getting Plaintiff fired.

        Fyresite saw the Fyreside Chat YouTube video.

                7.     Goodman's tortious interference, purposefully directed towards Arizona,

        caused Fyresite to terminate Plaintiff's employment on September 28, 2017. Fyresite



                                                     10
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 12 of 34 PageID# 2777

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        notified Plaintiff that it had been getting "phone calls" and did not want "bad press", so

        Plaintiff had to go. Plaintiff had been with the company for over three (3) years. He lost

        a 5% stake in Fyresite and was left unemployed. He is getting by doing contact work

        now, but his YouTube channel, name and online reputation have been substantially

        damaged.

               8.       In 2018, Plaintiff learned that Goodman's acts are part of a common

        scheme or pattern in which Goodman retaliates and interferes with the employment

        relationships of his victims. There are multiple targets of Goodman's retaliation and

        interference. Other targets of Goodman's malicious conduct, including "Titus Frost",

        report the exact same modus operandi:

                                                                                              V
                    Titus Frost @lmperatorTruth • Mar 16
                    Somebody named Jason Goodman has been calling my workplace over and
                    over harassing me, after slandering me calling me a racist. Now he wants to
                    talk with me over a phone call he is recording and not telling me is being
                    recorded. #Shady.
                    Q63            tl.38           C9133           Q


                                                                                               v
                    defango
                    @defango

          Replying to @imperatorTruth
          He was doing the same to me and @fyresite kept now my
          friends don't even talk to me

          1:45 PM • Mar 17, 2018


        [Id. httDs://www.voutube.coni/watch?v=SvTOhV05YGU1. On May 4, 2018, Goodman

        published a video on his alternate YouTube channel, "Crowdsouree The Truth 2",

        entitled "77ie Trolls OfMount Shasta". YouTube channel member "HillDoggy Dogg"

        made the following comment:


                                                    11
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 13 of 34 PageID# 2778

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT




                                                     Tfn^rf^TrfL^
              w                 ■




              I think you CTOSsed the line Jason, when you threatened King James with the FBI,swore at him. and
              claimed he was in a conspiracy with all your ex-friends that you've manage to harass one way or another.
              You called Titus Frost at his work, I dont like the guy,but why call his employer? You called Hagmann to try
              and get Morphonios kicked off. This is a pattern we are all seeing here.Poor King James is devastated, he
               was your biggest supporter, and you play him like that?
               HillDoggy Dcgg • 2 days ago(edited)


               9.         Goodman is a serial defamer. He uses YouTube and other social media

        platforms to stalk, mercilessly attack, and defame.

                                                        II. PARTIES


               10.        Plaintiff, Manny Chavez("Manny"), is a citizen of Arizona and a resident

        of Maricopa County. He is                    years old. Manny is a Graduate of Le Cordon Bleu

        College of Culinary Arts - Scottsdale, where he eamed a Bachelor of Science (BS) in

        Restaurant, Culinary, and Catering Management/Manager. He is a chef, treasurer hunter

        and puzzle solver with a deep knowledge of computers, computer programming and the

        Internet. See, e.g., https://www.instagram.com/dcfango/?hl=en: httD://defango.com/:

        httDs://steemit.com/@defangol, He creates original content and publishes videos and

        other information online. He has two (2) YouTube channels called "Defango" and

        "Merlin Defango", a Twitter account, @Defango, and a Facebook page.
         rhttps://www.voutube.com/channel/UCPDix4aeQDCJYvFJP Ynbhg:


                                                                12
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 14 of 34 PageID# 2779

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        https://www.voutube.com/merlindefan go;              https://twitter.coni/defango?lane=en,
        https://www.faceboolc.com/defango: see also httPS://www.patrcon.com/Defango1.
        Matmy is a private individual.

               11.     Defendant, Goodman, is a citizen of New York. Goodman claims to be a

        graduate of New York University (BFA Film), an actor, and Hollywood
        cinematographer. Goodman claims to be the CEO of 21st Century 3D, which Goodman
        describes as "a full-service stereoscopic 3D motion picture production company with
        offices in New York City and Los Angeles." Goodman has substantial experience in the
        production and upstreaming of live videos. He owns, maintains and operates multiple
        Intemet and social media properties, including two (2) YouTube channels
        [www.voutube.com/channel/UC8C190aRtuW9CNiP7pP4BB0 ("Jason Goodman) and

        https://www.voutube.com/channel/UC6e48gru N9w-tvQMCrl90w ("CrowdSource The
        Tmth 2")], a Facebook page rhttPs://www.facebook.com/Crowdsource-The-Truth-
        1331354320209243/1. a Twitter account rhttPS://twitter.coni/csthetruth?lang=enl. an

        account at Patreon.com, fhttps://www.patreon.com/crowdsourcethetruthl, and an account

        at GooglePlus. rhttps://plus.google.com/l072688768536810078771.            The name of
        Goodman's various social media properties is "Crowdsource The Truth" ("CSTT").

        Goodman claims that CSTT is the "original open source independent news agency".

         According to Goodman, "Crowdsource the Truth is an independent news organization
         dedicated to truth in media and integrity in government. Our process is driven by a

         unique, open source fact checking 'truth engine' that has been described as a combination
         of investigative joumalism, social media and reality television."




                                                     13
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 15 of 34 PageID# 2780

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

                12.       As of May 7, 2018, 65,800 people subscribed to Goodman's YouTube
        channels, 4,606 people followed Goodman on Facebook, and Goodman had over 23,200
        followers on Twitter. Goodman rcpublishes all his YouTube videos to his Twitter
        followers, Facebook friends and Patreon subscribers.

                13.       Goodman uses his YouTube videos to advertise the business ofCSTT and

        for purposes of trade. As is demonstrated by the Fyreside Chat video about Manny,^
        Goodman solicits donations, advertises products and derives revenue from the videos
        uploaded to his YouTube Channel, to his Facebook, to his Twitter account, to
        Patreon.com, and to other social media properties controlled by Goodman, including
        www.truthleaks.org. In the "About" section of his YouTube channel, Goodman solicits

        financial support for his social media publications via "Public Bitcoin Payment Address
        rhttDs://blockchain.info/address/14v2bEJ484DTbOwthX51 VWpcRtk907km0Q1, ETH

        payment address"[https://twitter.eom/csthetruth/status/9399059206996910091, "Public
        Litecoin Payment Address" [W.], "Public Monero Payment Address"
        [43wUVqtP6gZAUow6DKgQxzCCeKtRpjinV4fKvGmLCpLC6wst4KkYudsN9T3PosW
        jz3b5ADQU2RWAHSKMrzyLJdpg6V2AVb4], and through a PayPal account.


                           Beneath the YouTube video, Goodman inserted the following words:

          Are shady political operatives attempting to control what some people think about Crowdsource the Truth?
          Become a sponsor of Crowdsource the Truth and support the effort

          hitpV/paypalme/crowdscurcethetruth

          https //wv;w patreon.com/crowdsourceth...

          Public Bitcoin Payment Address
          1Ay2bEJ48'tDTbQwthX51VWpcRtk9Q7kmQQ

          Public Monero Payment Address
          43wUVqtP6gZAUow6DKgQxzCCcKtRpjinV4fKvGmLCpLC6wst4KkYudsN9T3PosWjz3b5ADQU2RWAHSKMrzyLJdpg6V
          2AVb4




                                                                  14
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 16 of 34 PageID# 2781

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        rhttos://www.pavpal.me/crowdsourcethetruth1.      Goodman also encourages people to

        email him "for a private Bitcoin sponsorship link". Goodman advertises merchandise,
        including coffee mugs and men's and women's t-shirts, for sale in his "on-line store".
        https://www.redbubble.com/peoDle/csthetruth/shop7utm medium=email&utm source=m

        kgem&utm campaign=&asc=u1.

               14.     Goodman profits from his defamation and tortious eonduct. Thetraffieto
        Goodman's YouTube channel and his Twitter, Patreon and GooglePlus accounts,

        including visits by sponsors, patrons and other viewers from Arizona, produces
        substantial recurring revenue for Goodman. Goodman's social media accounts are

        active. Goodman's videos and tweets target subscribers, patrons and viewers located in

        Arizona.


                                  111. .lURlSDlCTlON AND VENUE

                15.    The Superior Court for the County of Maricopa has subject matter

        jurisdiction over this action.

                16.     The Court has personal jurisdiction over Goodman. Goodman targeted an

         Arizona citizen and has engaged in a persistent and ongoing course of defamation and

         tortious conduct that injured Manny in Arizona. Goodman has minimum contacts with
         Virginia such that the exercise of personal jurisdiction over him comports with traditional
         notions of fair play and substantial justice and is consistent with the Due Process Clause
         of the United States Constitution. Goodman's videos and phone calls were (and are)

         purposefully directed at Arizona and were (and are) continuous and systematic. Manny's
         claims directly arise from and relate to Goodman's tortious conduct and publication of




                                                     15
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 17 of 34 PageID# 2782

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        false and defamatory statements in Arizona. Calder v. Jones, 465 U.S. 783 (1984);
        Keeton v. Hustler Magazine, Inc., 465 U.S. 770(1984).

               17.    Venue is proper in the Superior Court of Maricopa County because
        Goodman tortiously interfered with Manny's employment in Marieopa County;
        Goodman published and republished defamatory statements to persons who work and
        reside in Maricopa County; and Manny suffered harm in Maricopa County. A substantial
        part of the events giving rise to the claims stated in this action occurred in Maricopa
        County, Arizona.

                                IV. STATEMENT OF THE FACTS

               18.    In April 2017, Manny received a message from a person who identified
        themselves as the "Rabbit". Manny did not know the "Rabbit". The message included
        "Guccifer2.0" files and a request for information concerning any corruption and vote
        tampering evidence that might be on the files. The "Rabbit" was also looking for the
        password. Manny did not download the files because he did not have the space on his
        computer. However, he did look at the file tree and point out what files to look at for the
        information requested by the "Rabbit". Manny already had the password, so he sent it to
         the "Rabbit". Around the same time Manny received the message from the "Rabbit", a

         person identified as the "Fox" sent Manny a "NPGvan 7z" archive, stating that it was
         what Manny was looking for with regard to voter fraud.

                19.    Manny first heard of Goodman in or about June 2017. Manny was doing a
         radio show with Jimmy Church ofFade to Black Radio rhttps://iimmvchurchradio.com/1.
         Some of Mr. Church's viewers asked Marmy to help out Crowdsource The Truth




                                                    16
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 18 of 34 PageID# 2783

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

       ("CSTT") with some files CSTT had received from the "Rabbit". Manny agreed to help
        CSTT.


                20.   On or about June 1, 2017, several people contacted Manny about a

        "NPGVan" file that CSTT had received. The file and its contents were referred to as the

        "Seth Rich Files". Manny was interested in the issues surrounding the murder of
        Demoeratic National Committee ("DNC") staffer, Seth JGch, so he started watching
        Goodman's YouTube channel. Manny received many requests to Skype with CSTT to

        help with the Seth Rich Files. Manny downloaded a copy of the Seth Rich Files he
        received from a CSTT community member and noticed that he already had a copy of the
        .zip file. Manny was very surprised. He thought to himself,"WTF is going on here?
        How the heek did CSTT get these files?".

                21.    Manny uploaded both the Seth Rich Files he received from CSTT and the
        "NPGvan 7z" files he had received from the "Fox". Manny told Goodman about both

         versions of the files and shared a mega link with both. The files were exactly the same,

         except one had been unpacked and repacked as a .zip, instead of a "7z" compressed file.
         Manny told Goodman the files were the same, and, in an effort to help, gave Goodman all
         his notes on the files. [See, e.g., httDs://www.voutube.com/watch?v=OKJYxLWVtHw:
         https://www.voutube.eom/watch?v=i0vlze2GWpA1.

                22.    On June 3,2017,to Manny's total surprise, Goodman started talking about

         a difference in the files and started to paint Manny as a hacker who switched the files.
         rhttps://www.voutube.com/watch?v=Tcne2VVHS141.




                                                    17
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 19 of 34 PageID# 2784

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

               23.     Goodman then went on a rant and publicly accused Manny of"spoofing"^
        the   "Seth    Rich     Files".     rhttPs://www.voutube.coni/watch?v=7mMoUgXCPBM:

        httr>.s://streamable.coni/usm8v1.

               24.     Although Manny made a few videos explaining the situation and what had
        happened, Goodman decided to continue his defamatory rants about Manny. In video
        after video after June 3, 2017, Goodman constantly attacked Manny, falsely referring to

        Manny as "guccifer2.0",^ falsely stating that Manny worked for "Crowdstrike"® as a
        eomputer hacker, falsely stating that Manny is a "black hat' hacker, etc.
        rhttps://streamable.com/lmluv1. Goodman threatened Manny, calling him a "fucking

        asshole" and promised that Manny was "going down". Fhttps://streamable.com/ib2rm1.

                ''     "Spoofing"         means   to    deceive,   hoax   or   trick   someone.
        Fhttps://www.merriam-webster.com/dictionarv/spoofl.        Spoofing, in general, is a
        fraudulent or malicious practice in which communication is sent fi"om an unknown source
        disguised as a source Imown to the receiver. Therefore, in the information technology
        world,"spoofing" refers tricking or deceiving computer systems or other computer users.
        rhttps://techterms.com/definition/spoofing1.

             '      "Guccifer2.0" is a persona claiming to be the hacker(s) that hacked into
        the DNC computer network and then leaked its documents to the media, WikiLeaks, and
        a conference event.       The "Guccifer2.0" persona went dark just before the U.S.
        Presidential election in November 2016. "Guccifer2.0" resurfaced on January 12, 2017,
        following the public release of a dossier by former MI6 agent Christopher Steele that
        asserted that Trump was linked to the Russian intelligence community. The
        "Guccifer2.0" persona made a blog post denying that he/they had any relation to the
        Russian government, and calling the technical evidence suggesting links to the Russian
        government"a crude fake." in the blog post,"Guccifer2.0" indicated he/they had gained
        access to the DNC servers through a vulnerability in their "NGP VAN" software. NGP
        VAN,Inc. is a privately-owned voter database and web hosting service provider used by
        the Democrat Party, Democratic campaigns, and other non-profit organizations
        authorized by the Democrat Party. The platform or service is used by political and social
        campaigns for fiindraising, campaign finance compliance, field organizing, and digital
        organizing. \See https://en.wikipedia.org/wiki/Guccifer 2.01. Manny is not Guccifer2.0.
                "       "CrowdStrike" is an American cybersecurity technology company based
         in Sunnyvale, California. rhttps://www.crowdstrike.com/1. Manny has never worked
         for Crowdstrike.



                                                       18
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 20 of 34 PageID# 2785

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        Goodman repeatedly called Manny a liar. [See, e.g., https://streamable.com/hgrzl1.
        Goodman's agents started calling Arizona and harassing Fyresite and Manny's family.
        Manny decided to just leave Goodman alone. After about a month of Goodman
        maliciously attacking Manny at any and every turn, Goodman realized that he had made a
        mistake about the Seth Rich Files. Goodman apologized to Manny and briefly left him

        alone.[See httDs://www.voutube.com/watch?v=2iiofinoRfmc (Video at 3:48 -"1 do owe
        an official apology to Manuel Chavez.")].

                25.    Prior to September 1, 2017, Manny interviewed Robert David Steele
        ("RDS") several times and published the video interviews on his YouTube channel,
        "Defango". See, e.g., httDs://www.voutube.com/watch?v=NvzNrS77S9I ("The Deep

         State is coming, the Deep State is coming! Interview with EX Cia Robert Steele

        #unrig")| https://www.voutube.com/watch?v= Xtz SOtHlg ("Interview with Robert

         David Steele - Crowdstalking, Crowdsourcing, and Talking about #UNRIG campaign")].

                26.     On September 1, 2017, RDS filed suit against Goodman and others in the

         United States District Court for the Eastern District of Virginia.

                27.     On September 2, 2017, Manny published a video on YouTube, entitled

          Federal Layvsuit Filed Against Jason Goodman, Patricia Negron, and Queen Tut by

         Robert David Steele", in which Manny reviewed the complaint and expressed some

         thoughts about the suit. rhttps://www.voutube.com/watch?v=hhXlWZKD22U1.

                28.     Goodman and his agents attacked Manny.

                29.     On September 23, 2017, Goodman and an anonymous confederate,

         identified as "Queen Tut",' produced and published a video on YouTube entitled.


               '        "Queen Tut" is Susan Lutzke from Fort Collins, Colorado.

                                                      19
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 21 of 34 PageID# 2786

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

       "Unraveling the Deep State - Conspiracy to Suppress Free Speech". As of May 7,
        2018, the              video   may   be   accessed   by   clicking   the following           link;
        httPs://www.voutube.com/watch?v=ZeD-7ikOBLA&feature=voutu.be. Manny's picture

        is shown numerous times in the video, e.g.:



                                                                                             Chdt it Rubied ft



                                                                                   Up next




                 6.729 viowa




          Unraveling the Deep State - Conspiracy to Suppress Free Speech
          9.679 views




        In numerous places in the video, Goodman and Lutzke make false and defamatory

        statements about Maimy, including false accusations that Manny was conspiring with

        RDS and others to restrict Goodman's free speech and interfere with CSTT.

                  30.          On September 27, 2017, Goodman published Fyreside Chat, ACTING IN

        CONCERT WITH yet another anonymous agent. The Fyreside Chat video has received

        over 7,700 views on Goodman's YouTube chatmel alone. The video has also been

        republished by many others on the Internet. [See, e.g., https://pastebin.eom/H 1 okcgLhl.
        Goodman did not stop making false, defamatory, derogatory and disparaging comments

        about Manny.



                                                        20
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 22 of 34 PageID# 2787

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

               31.    On November 27, 2017, Goodman published a video on YouTube entitled,

        "Deep State Dunces Attack George Webb and CSTT — Bitcoin Challenge Response".
        As of May 7, 2018, the video may be accessed by clicking the following hyperlink:
        httDs://www.voutube.com/watch?v=GNxCk6nQFJg&feature=voutu.be. The video opens

        with the following insulting picture and false words:'®




           Deep State Dunces Attack George Webb & CSTT - Bitcoin Challenge Response

         In the video, Goodman makes many malicious, false, defamatory, derogatory and

         disparaging statements about Many, including, calling him a "moron", one of the
         "biggest idiots on the Internet", a "deep state dummy" trying to "subvert the truth", a
         "dope", a "stupid loser", stating that Manny had "stolen" Goodman's text messages and
         was "stealing" Goodman's information, that Maimy had committed "criminal hacking",
         that Manny is going to participate in an effort to take Goodman "down", and that Manny

                     The other persons depicted in the picture are RDS (the horse) and a
         gentleman named Dave Acton (in the straight-jacket). Mr. Action is the brother of
         George Webb, a former associate of Goodman who has also been a subject of Goodman's
         scheme ofdefamation and intimidation.




                                                     21
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 23 of 34 PageID# 2788

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        seems to want to "help the criminals and the FBI" and the "criminals who want to sell
        Uranium One to the Russians and do all the other nefarious things that the Podestas and
        the Clintons have been up to." At 14:20 of the video, Goodman reveals that "Red
        Bubble" is the website that all the Crowdsource The Truth merchandise is available on".
        Goodman and CSTT are selling coffee mugs on Red Bubble with Manny's picture on
        them;




                                     '




         Manny never consented to Goodman's use of his picture for purpose of advertising
         and/or trade.


                 32.       On December 17,2017, Goodman published a video on YouTube entitled,
         ''Back at NYC HQ with an Updatefrom the Mighty Quinn". As of May 7, 2018, the
         video       may      be    accessed    by    clicking   the    following     hyperlink:
         [https://www.voutube.com/watch?v=lAwVzv 9tu41. The video features Goodman with


                 "         "Red Bubble" is a website that advertises for sale products that are
         designed by "independent artists". CSTT advertises and sells merchandise through Red
         Bubble.("httPs://www.redbubble.com/shoD/crowdsource?ref=search boxl.

                                                     22
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 24 of 34 PageID# 2789

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        a person he identifies as "Quinn Michaels". Goodman and "Quinn" appear in the video
        together, acting in concert:




           Back at NYC HQ with an Update from the Mighty Quinn
           19.566 views



        In this video, Goodman makes a number of false and defamatory statements about
         Manny, including (at 28:14) the statement that "Manuel Chavez was lying from the very
         first moment that 1 met him on June l". He even says I one of his own videos that he had

         this file that Patricia Negron and George [Webb] Sweigert brought to me, and that he got
         it from the same person who gave it to Patricia Negron." Goodman again falsely accuses
         Manny of working in "coordination" with others to set Goodman up "and now they are
         threatening you [Quinn Michaels]." Michaels and Goodman accuse Manny of being part
         of a "clandestine" group that is "corrupting the government" and causing problems
               "       "Quinn Michaels" is a person who often appears with Goodman.
         Michaels is a mentally disturbed person. Michaels believes that Manny stole "research
         from him and other nonsense. On November 28,2017, Manny published a video entitled,
         "A Letter to Quinn Michaels" rhttDs://www.voutube.com/watch?v=gtUdTOBIR241. in an
         attempt to reason with Michaels. Goodman and Michaels retaliated against Manny by
         producing and publishing the Mighty Quinn video on December 17, 2017.

                                                     23
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 25 of 34 PageID# 2790

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT
        "inside the agencies". Beginning at 33:42 ofthe video, Goodman states that Manny has
        committed numerous civil torts and 1 believe criminal actions". Michaels and Goodman
        then falsely suggest that the "FBI" is monitoring Manny and all his "associates".
        Michaels and Goodman the stated that "you really have to be an idiot at this point not to
        think that guy's up to something nefarious". Goodman suggested that Manny knows
        "terrorists in Brooklyn". Michaels states that he has "hard facts that he [Manny] was a
        web admin for the secret society ... this group of wierdos that 1 found ... very nefarious
        people". Michaels and Goodman concluded by accusing Manny of engaging in
        "conspiracy and racketeering".

                 33.   Goodman's repeated false and defamatory statements have caused Manny
         to suffer substantial harm, including loss and injury to his business, insult, pain,
         embarrassment, humiliation, and mental suffering, injury to reputation, and out-of-pocket
         loss.

                              rOtlNT 1- TORTIOUS INTERFERENCE

                 34.    Manny restates paragraphs 1 through 33 of his Complaint and incorporates
         them herein by reference.

                 35.    Manny had a valid contractual relationship and expectation of continued
         employment with Fyresite.

                 36.    Goodman knew about Manny's contract and business expectancy.

         Goodman conducted basic Internet research and, through this research, learned that
          Manny worked for Fyresite. httDs://www.voutube.com/watch?v=Cv5ezP0tolE1.
          Goodman went on Fyresite's website and learned that Manny was a part of the Fyresite
         "Team";




                                                     24
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 26 of 34 PageID# 2791

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT



        S^'4-' ■                                                                •- S"




                               < 0. n          ••-,rt>^   i ■ t>f0, fjM: Lc<jc'.r <•: HI u' •            w. i'; OJ' 'irj:- n'y^dcO      -<j' • •              ' o' 'v;-'
                         :n   Ci.'Cfi'.v I - -■.« L! .    !■.<<! i'i 'rf.I .i!'.! iiJ-r'cij.: •.jc-j ^-1 .k- (!           t:li.k'!<Mnyi.. •. ' .n 'i .'•. p'fxJ x '. tJ"'




        rhttps://www.fvresite.com/author/mannv/1.                                                                  Goodman obtained Fyresite's business

        telephone number from the website. Goodman visited the personal Faeebook page of

        Jason Tumquist rhttps://www.facebook.eom/iason.tumQuistl. and downloaded personal

        information about the Tumquists, including wedding photos, that Goodman then used to

        interfere with Manny's employment.

                   37.        Goodman intentionally interfered with Manny's property rights, eontract

        and business expectancies by, inter alia, devising, aiding, abetting and actively

        participating in the scheme to defame and injure Manny by repeatedly calling and

        harassing Fyresite and Jason Tumquist, by publicizing personal information and

         threatening to embroil Fyresite in controversy, by intentionally lying in YouTube videos

         and on Twitter, and by fabricating evidence and claims about Manny.                                                                                                Goodman's

         improper methods, actions and practices were, inter alia, defamatory, unethical,

         oppressive, over-reaching, fraudulent, hostile, and sharp. As evidenced by his direct


                                                                                                            25
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 27 of 34 PageID# 2792

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        communications with Fyresite and his publication of the Fyreside Chat video,

        Goodman's motive was to get Manny fired.

               38.     Goodman's intentional and unlawful interference with Manny's eontract

        ofemployment eaused Fyresite to terminate Manny.

               39.     As a direct result of Goodman's tortious interference with Manny's

        contract and valid business expectations, Manny suffered damage and incurred loss,

        including, without limitation, loss of employment, injury to his property and business,

        financial loss, damage to reputation, attorney's fees, court costs, and other damages in an

        amount to be determined by the Jury, but not less than $2,500,000.00.

                                COUNT 11- DEFAMATION PER SE


               40.     Manny restates paragraphs 1 through 39 of his Complaint and incorporates

        them herein by reference.

               41.     Goodman published and republished to third-parties - including, without

        limitation, CSTT YouTube subscribers, Goodman's followers on Twitter (@csthetruth),

        CSTT's Facebook followers, patrons of CSTT on Patreon - numerous false factual

        statements, which are detailed verbatim above, of or concerning Manny.

               42.     By publishing YouTube videos, tweets, retweets and blogs on the Internet

        and by soliciting comments from third-parties, Goodman knew or should have known

        that his defamatory statements would be republished over and over by third-parties to

        Manny's detriment. Republication by both identified subscribers, users, patrons and

        anonymous persons on the Intemet was the natural and probable consequence of

        Goodman's actions and was actually and/or presumptively authorized Goodman. In




                                                    26
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 28 of 34 PageID# 2793

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        addition to the original publications, Goodman is liable for the republication of the false

        and defamatory statements by third-parties.

               43.     Goodman's false statements constitute defamation per se. The statements

        accuse and impute to Manny the commission of numerous crimes involving moral

        turpitude and for which Manny may be punished and imprisoned in a state or federal

        institution. The statements impute to Manny an unfitness to perform the duties of an

        office or employment for profit, or the want of integrity in the discharge of the duties of

        such office or employment.        Goodman's statements also prejudice Manny in his

        profession or trade.

               44.      Goodman's false statements caused Manny to suffer substantial harm and

        to incur significant loss.

               45.      Goodman acted with actual malice and reekless disregard for the truth for

        the following reasons;

                        a.       Goodman, Negron and Lutzkc intentionally set out to hurt Manny

        and to destroy his reputation with falsehoods. The YouTubc videos, tweets, retweets and

        blogs were published in retaliation and reprisal.

                        b.       Goodman's statements were knowingly false, with not a shred of

        supporting evidence.

                        c.       Goodman chose to manufacture and publish false and seandalous

        statements and use unneeessarily strong and violent language, disproportionate to the

        occasion. Indeed, in multiple videos, including Deep State Dunces, Goodman expressed

        his clear and convincing feelings of ill-will and animus towards Manny.




                                                      27
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 29 of 34 PageID# 2794

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

                       d.     Goodman did not act in good faith because, in the total absence of

        evidence, he could not have had an honest belief in the truth of their statements about

        Manny.

                       e.      Goodman reiterated, repeated and continued to republish his false

        and defamatory statements, and enticed others to do so, out ofa desire to hurt Manny and
        to permanently stigmatize and destroy Manny.

                46.    Goodman lacked reasonable grounds for any belief in the truth of his

        statements and acted negligently.in failing to determine the true facts.

                47.    As a direct result of Goodman's defamation, Manny suffered substantial

        damage and loss, including, but not limited to, presumed damages and actual damages,

         loss or injury to business, pain and suffering, emotional distress and trauma, insult,
         anguish, stress and anxiety, public ridicule, humiliation, embarrassment, indigmty, injury
         to reputation, prestige and standing, costs, expenses and out-of-pocket loss in an amount

         to be determined by the Jury, but not less than $2,500,000.00.

                       COUNT III - FALSE LIGHT INVASION OF PRIVACY

                48.     Manny restates paragraphs 1 through 47 of his Complaint and incorporates

         them herein by reference.

                49.     By publishing the YouTube video and causing the republication of the

         videos by third-parties, Goodman generated substantial publicity about the false

         statements of or concerning Manny. Goodman placed Manny in a false light that would

         be highly offensive to any reasonable person.

                 50.    Goodman had knowledge of or acted in reckless disregard as to the falsity

         of the publicized matter and the false light in which Manny would be placed by the false



                                                     28
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 30 of 34 PageID# 2795

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

        statements.   Goodman knew his statements and videos contained false information,

        innuendo, insinuations, or suggestions about Manny.

               51.     Goodman's actions constitute a false light invasion of Manny's privacy

        under the common law of Arizona.

               52. • As a direct and proximate result of Goodman's false light invasion of

        privacy, Manny suffered substantial damage and loss, including, but not limited to, pain

        and suffering, emotional distress and trauma, insult, anguish, stress and anxiety, public

        ridicule, humiliation, embarrassment, indignity, damage and injury to his reputation,

        attorney's fees, costs, and other out-of-pocket expenses in an amount to be determined by

        the Jury, but not less than $2,500,000.00.

                                 COUNT IV - CIVIL CONSPIRACY


               53.     Manny restates paragraphs 1 through 52 of his Complaint and incorporates

        them herein by reference.

               54.     Beginning in June 2017 and continuing through at least November 2017,

        Goodman combined, associated, agreed or acted in concert with Patricia Negron

        ("Negron"), a citizen of Massachusetts, Susan Lutzke, a citizen of Colorado, Michaels, a

        citizen of Oregon, and "What Big Eyes You Have", a citizen of Virginia, for the express

        purpose of injuring Manny's reputation and tortiously interfering with his business and

        employment through the publication and republication offalse and defamatory statements

        and YouTube videos. In furtherance of the conspiracy and preconceived joint plan,

        Goodman and his confederates orchestrated a scheme the unlawful purpose of which was

        to defame Manny and destroy his reputation and business. Acting in concert, Goodman,

        Negron and Lutzke utilized email, text messages, the Internet and various social media




                                                     29
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 31 of 34 PageID# 2796

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT


        properties, including YouTube, Twitter, Facebook, and Patreon, to publish, republish and

        spread the defamation and character assassination.

               55.     Goodman acted intentionally, purposefully, without lawful justification,

        and with the express knowledge that he and his cohorts were injuring Manny and

        interfering with his employment at Fyresite.

               56.     Goodman's actions constitute a conspiracy at common law.

               57.     As a direct result of Goodman's misconduct, Manny suffered damage and

        loss, including, but not limited to, loss of emplojanent and injury to business, injury to

        reputation, attorney's fees, court costs, and other damages in an amount to be determined

        by the Jury, but not less than $2,500,000.00.

                                   COUNT V - MISAPPROPRIATION

               58.     Manny restates paragraphs 1 through 57 of his Complaint and incorporates

        them herein by reference.

               59.     Between June 2017 and November 2017, Goodman appropriated and used

        Manny's name, picture and likeness on multiple occasions without having first obtained

        Manny's written consent for purposes oftrade or commerce.

               60.     Manny suffered damages resulting from Goodman's misappropriation of

        his name and picture, including, but not limited to, loss of business and property, the

        benefits Goodman and CSTT received by using his name and picture, attorney's fees,

        costs, expenses, and out-of-pocket loss in an amount to be determined by the Jury, but not

        less than $2,500,000.00.




                                                    30
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 32 of 34 PageID# 2797

05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

                             COUNT VI - PERMANENT IN-IIINCTION


                61.    Manny restates paragraphs 1 through 60 of his Complaint and incorporates

        them herein by reference.

                62.    Goodman unlawfully used Manny's name and picture, and he refuses to

        stop.

                63.    Manny requests the Court to permanently enjoin and order Goodman to

        cease and desist from any further use of Manny's name and/or picture. Manny further

        requests that Goodman be enjoined to remove or cause to be removed from the Internet

        and social media, including YouTube, Twitter, Patreon and GooglePlus, all videos,

        tweets, retweets, blogs and posts that contain Manny's name and picture, and to delete

        any and all other accounts that likewise contain Manny's name or picture.

                64.    Without Court intervention and an injunction, Manny will suffer actual

        and irreparable injury to his property interests, name and reputation.

                65.    There is a substantial likelihood that Manny will succeed on the merits of

        his claim that Goodman unlawfully used his name and picture, as Goodman has no right

        to use or to publish Manny's name and/or picture for advertising purposes or for purposes

        oftrade. Many does not have an adequate remedy at law.



                Manny alleges the foregoing based upon personal knowledge, public statements

        of others, and records in his possession. Manny believes that substantial additional

        evidentiary support, which is in the exclusive possession of Goodman and his agents and

        other third-parties, will exist for the allegations and claims set forth above after a

        reasonable opportunity for discovery.




                                                    31
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 33 of 34 PageID# 2798
05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

               Manny reserves the right to amend this Complaint upon discovery of additional

        instances of Goodman's defamation and wrongdoing.



                          CONCLUSION AND REQUEST FOR RF.I IRF

               WHEREFORE, Manny Chavez respectfully request the Court to enter Judgment
        against defendant, Jason Goodman,as follows:

               A.     Compensatory damages in an amount to be determined by the Jury, but

        not less than $2,500,000.00;

               B.     Punitive damages in the amount of $1,000,000.00 or the maximum

        amount allowed by law;

               C.     Prejudgment interest at the maximum rate allowed by law from;

               D.     Postjudgment interest at the rate ofsix percent(6%)per annum until paid;

               F.     Attorney's Fees and Costs;

               G.     Such other relief as is just and proper.



                                 TRIAL BY JURY IS DEMANDED



        DATED;        May 9,2018




                                                   32
 Case 3:17-cv-00601-MHL Document 165-4 Filed 11/27/19 Page 34 of 34 PageID# 2799
05/09/2018 DRAFT - CONFIDENTIAL ATTORNEY WORK-PRODUCT

                              MANNY CHAVEZ




                              By:.
                                     Steven S. Biss(VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:    (804)501-8272
                                     Facsimile:    (202)318-4098
                                     Email:        steven blss@.earthlink.net

                                     Counselfor the Plaintiff




                                          33
